Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action regarding Application No. 16/304,806 filed 11/27/2018 is in response to Applicant’s arguments/remarks and claims amendment filed 09/15/2021. Applicant’s response has been given full consideration. 
Claims 1-9 are currently pending in this application, and all the claims are under full consideration. This Application is in condition for allowance. 
Allowed Claims
Claims 1-9 are allowed over prior art of record. 
Reason for Allowance
The following is an examiner’s statement of reason for allowance.
The instant application is directed towards a lithium-sulfur battery comprising a positive electrode, a negative electrode, an electrolyte present therebetween; the positive electrode comprises of sulfur-carbon composite comprising a carbon-based material whose surface is modified with a hydroxyl and a carboxyl group present in amount of 7.3% to 10% by weight of the total carbon-based material, and the composite has a core-shell structure or a loaded structure. The invention is also directed to a method of preparing the lithium-sulfur battery comprising the sulfur-carbon composite. 
The closest prior art is Jang et al. (U.S. PG Publication 2015/0325850) and Bosnyak et al.
Jang discloses nanocomposite sulfur particles and coating a carbon-based material on the outer wall of the sulfur particle (Jang paragraph 0008). Jang, however, does not disclose the claimed lithium-sulfur battery having a positive electrode comprising a sulfur-carbon composite where the carbon material surface is modified with hydroxyl group and carboxyl group. 
Bosnyak discloses oxidized carbon nanotube fibers, but Bosnyak does not disclose the claimed lithium-sulfur battery having a positive electrode comprising a sulfur-carbon composite where the carbon material surface is modified with hydroxyl group and carboxyl group. 
The pertinent reference of the prior art of record fails to teach all the limitations of the claimed invention. Thus, the limitations are not disclosed or rendered obvious by the teaching of the prior art. Further search of the art also failed to produce any new art that anticipates or renders obvious the instant invention. Therefore, claim 1-9 are allowed over prior art of record.
The scope of the allowed claims is defined by the specific language recited by the allowed claims. Furthermore, patentability is attributed to the claims taken as a whole. And the statement of reasons for allowance may not be interpreted as defining or otherwise limiting the claims in a manner inconsistent with the claim language itself, and applicable law.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918. The examiner can normally be reached 9:00am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722                                                                                                                                                                                                        

/OMAR M KEKIA/
Examiner, Art Unit 1722